Citation Nr: 1753928	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for thrombocytosis, for purposes for entitlement to retroactive benefits. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Oakland, California certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Oakland RO.

In February 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  

The Veteran seeks service connection for thrombocytosis as a result of in-service exposure to herbicide agents, namely Agent Orange.  Specifically, in a February 2014 substantive appeal, the Veteran contended that "my Thrombocytosis condition is caused by my exposure to Agent Orange chemicals while on active duty."  He maintains that the condition has persisted since service.  

Medical treatment records reveal a current diagnosis or persistent symptoms of thrombocytosis.  In particular, private treatment records from Dr. L.D.G. documented a diagnosis of thrombocytosis and ongoing treatment dated between 1995 and 2007.  In December 1994, Dr. R.D.W. diagnosed the Veteran with essential thrombocythemia. 

The Veteran was afforded a general medicine VA examination related to a pending posttraumatic stress disorder and right lower leg claim in June 1999.  There, the Veteran reported experiencing symptoms of dizziness and lightheadedness 11 years prior.  The VA examination report documented a diagnosis of essential thrombocytosis.  

In addition, medical evidence indicated that the Veteran lacks a genetic mutation generally associated with thrombocytosis.  According to January 2007 treatment records, fifty percent of patients with chronic idiopathic fibrosis or essential thrombocythemia are reported to have the JAK-2 V617F mutation.  In January 2007, a polymerase chain reaction analysis was performed to determine whether the Veteran's genetic makeup contained the presence of a JAK-2 mutation.  The analysis detected the wild type JAK-2 sequence.  The clinician documented an impression of "negative for JAK2 V617F point mutation."  
Further, the Board notes that the Veteran's exposure to herbicide agents including Agent Orange during active duty is conceded based on his Vietnam service.  While thrombocytosis is not a disability subject to presumptive service connection under 38 C.F.R. § 3.309(e), that fact alone does not automatically mean that the Veteran's thrombocytosis is not related to his conceded exposure to herbicide agents in Vietnam.  See Combee v. Brown, 34 F.2d 1039, 1042 (Fed. Cir. 1994).  Accordingly, the Board finds that VA's duty to obtain a VA examination and medical opinion is triggered in this case.  See 38 U.S.C. § 5103A (d); McLendon, 20 Vet. App. at 84-86.

In light of the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded a VA examination to determine whether a causal relationship exists between the current thrombocytosis and service.  McLendon, 20 Vet. App. at 81.

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Update the file with any VA treatment records as well as service personnel records relevant to the date of the Veteran's claim to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any diagnosed thrombocytosis.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)  Please identify the Veteran's present condition by medical diagnosis.

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or more) that the condition began in service or is otherwise related to service. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

In rendering the requested opinions, please specifically discuss the significance of: 

* June 1999 general medical VA examination documenting the Veteran's reports of dizziness and lightheadedness the he experienced during the late 1980s.  
* Dr. L.D.G. treatment records documenting an ongoing treatment for thrombocytosis between 1995 and 2007.
* January 2007 Cancer Care Associates treatment record noting an impression of "negative for JAK2 V617F point mutation."  

3. After completing the requested action, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




